DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 11, 13-14, 22-29 and 36-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Objections
Claim 29 is objected to because of the following informalities:  It is unclear why two of the limitations are being repeated.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11, 13, 22-23, 36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148).
This is a provisional nonstatutory double patenting rejection.  The amended limitations being added herein this instant application are the same limitations being claimed from the co-pending application ‘183.  A mapping will be provided for the independent claim 11.

Instant Application ‘592 Claim 11
Co-pending application ‘183 Claim 1
a controller configured to: acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of 



Co-pending application ‘183 does not explicitly claim
A multi-camera device, comprising:
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and
each camera comprising: an image sensor having an optical center; and
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens,
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and
output a stitched panorama image of the scene based on distortion corrected images to each of the plurality of cameras.   

each camera comprising: an image sensor having an optical center; and [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens, [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Co-pending application ‘183 claim 1 to add the teachings of Fursich, in order to provide more detailed imaging resolution at a desired location by shifting or offsetting the lens optics in relation to the imaging array sensor [See Fursich [0009]].
Co-pending application ‘183 claim 1 (modified by Fursich) do not explicitly disclose
a multi-camera device, comprising:
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and
output a stitched panorama image of the scene based on distortion corrected images to each of the plurality of cameras.  
However, Jones does disclose
a multi-camera device, comprising: [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
output a stitched panorama image of the scene based on distortion corrected images to each of the plurality of cameras.  [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0002, stabilizing an image and minimizing distortions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Co-pending application ‘183 claim 1 [See Jones [0002]].

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich (US 20160137126) in view of Jones (US 20110069148) and in further view of Goseberg et al. (herein after will be referred to as Goseberg) (US 20160044284).  Please refer to citation mapping for the dependent claims in the prior art rejection below.

Claims 24-25 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).  Please refer to citation mapping for the dependent claims in the prior art rejection below.

Claims 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) in view of Goseberg (US 20160044284) and in 

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Martin (US 20160269629).  Please refer to citation mapping for the dependent claims in the prior art rejection below.

Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Davidson et al. (herein after will be referred to as Davidson) (US 20140003706).  Please refer to citation mapping for the dependent claims in the prior art rejection below.

Claims 40, 41 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich (US 20160137126).  A mapping will be provided for the independent claim 11.


Co-pending application ‘183 Claim 1
A camera, comprising:
A camera, comprising:
a controller configured to: acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and output the distortion corrected image
A controller configured to: acquire a raw image of the scene via the image sensor; select a distortion correction projection from a plurality of different distortion correction projections; and generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image to translated pixel location of the distortion corrected imaged based on at least the camera-specific optical center and the distortion correction projection.


Co-pending application ‘183 does not explicitly claim
an image sensor having an optical center; and
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens; and

an image sensor having an optical center; and [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens; and [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Co-pending application ‘183 claim 1 to add the teachings of Fursich, in order to provide more detailed imaging resolution at a desired location by shifting or offsetting the lens optics in relation to the imaging array sensor [See Fursich [0009]].

Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich (US 20160137126) and in further view of Lukac (US 20190325580).  Please refer to citation mapping for the dependent claims in the prior art rejection below.
Claim 43 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-13, 15, 17-20 and 22-26 of copending Application No. 16/582,183 in view of Fursich (US 20160137126) and in further view of Davidson (US 20140003706).  Please refer to citation mapping for the dependent claims in the prior art rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Ahiska (US 20100002071).

Regarding claim 11, Fursich discloses 
each camera comprising: an image sensor having an optical center; and [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens, [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a multi-camera device, comprising:
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections 
output a stitched panorama image of the scene based on distortion corrected images to each of the plurality of cameras.  
However, Jones does disclose
a multi-camera device, comprising: [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
output a stitched panorama image of the scene based on distortion corrected images to each of the plurality of cameras.  [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0002, stabilizing an image and minimizing distortions.]
[See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and
However, Ahiska does disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see Fig. 14.  Therefore, Ahiska shows that a specific mapping table is chosen based on the lens/image sensor combination (where the type of lens and/or type of image sensor the camera uses would read on the operating condition of the multi-camera device).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ahiska, in order to apply image processing to enhance visual information when correcting a distorted fisheye/wide-view image by incorporating the type of lens and/or type of image sensor utilized in the cameras such that the appropriate image correction is utilized.

Regarding claim 13, Fursich (modified by Jones and Ahsika) disclose the device of claim 12.  Furthermore, Fursich does not explicitly disclose
wherein the stitched panorama image is a 360-degree image of the scene.  
However, Jones does disclose
wherein the stitched panorama image is a 360-degree image of the scene.  [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.]
Applying the same motivation as applied in claim 11.

Regarding claim 36, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 36.


wherein the operating condition includes one or more image sensor parameters of the plurality of cameras.  
However, Ahiska does disclose
wherein the operating condition includes one or more image sensor parameters of the plurality of cameras.  [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see Fig. 14.  Therefore, Ahiska shows that a specific mapping table is chosen based on the lens/image sensor combination (where the type of lens and/or type of image sensor the camera uses would read on the operating condition of the multi-camera device).]
Applying the same motivation as applied in claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Goseberg et al. (herein after will be referred to as Goseberg) (US 20160044284).


wherein, for each camera of the plurality of cameras, the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  
However, Goseberg discloses
the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  [See Goseberg [0036] Centered imagers suffer under low resolution in the horizontal view area.  Also, see Fig. 9B, same resolution in different circular areas in the imager.  Since the camera is fixed (i.e. vehicular camera), these resolution areas are defined for certain distances.  Also, see 0037, center camera uses a vertically offset lens 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Goseberg, in order to evidence the resolution distribution of a shifted lens-image sensor system as in Fursich.  Furthermore, these resolution distribution is deemed to be uniform across each camera for a more uniform appears and enhanced clarity along the horizon region [See Goseberg [0037]].

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20170061687).

Regarding claim 22, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the plurality of distortion correction projections includes a cylindrical projection.
However, Hong does disclose
wherein the plurality of distortion correction projections includes a cylindrical projection.  [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Hong, in order to apply previously known projection method for wide FOV images and to avoid sacrificing image quality [See Hong [0003]].

Regarding claim 23, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the plurality of distortion correction projections includes a spherical projection.  

wherein the plurality of distortion correction projections includes a spherical projection. [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
Applying the same motivation as applied in claim 22.

Claims 24-25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 24, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the distortion corrected image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the distortion corrected image.  
However, Lukac does disclose
wherein the controller is configured to evaluate the distortion corrected image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].

Regarding claim 25, Fursich (modified by Jones, Ahiska and Lukac) disclose the device of claim 24.  Furthermore, Fursich does not explicitly disclose
wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the distortion corrected image.
However, Lukac does disclose
wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the distortion corrected image. [See Lukac [0104] Detect objects such as pedestrians (which comprise a face), etc using machine learning models.]
Applying the same motivation as applied in claim 24.

Regarding claim 37, see examiners rejection for claim 24 which is analogous to the rejection of claim 37.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ahiska (US 20100002071) in view of Goseberg (US 20160044284) and in further view of Martin (US 20160269629).

Regarding claim 26, Fursich (modified by Jones, Ahiska and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  [See Martin [0005] The images obtained by the cameras cover between 180 degrees and 360 degrees.  Also, see Fig. 5, the image sensor (110) covers a majority of the horizontal view in relation to the fisheye lens and each dotted line corresponds to approx. 15 degrees (i.e. take one quadrant which is 0 degrees from center to edge and divide it by the number of dashed lines).  Therefore, the image sensor covers at least +50-55 degrees and -50-55 degrees horizontally.  Also, see Fig. 3, two cameras (100-1, 100-2).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones, Ahiska and Goseberg) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

Regarding claim 27, Fursich (modified by Jones, Ahiska and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  [See Martin [Fig. 5] The image sensor (which comprises a horizontal FOV) comprises at least or greater than 50% vertical dimension of the lens.  Also, see Fig. 3, two cameras (100-1, 100-2).]
Applying the same motivation as applied in claim 26.
Regarding claim 28, Fursich (modified by Jones, Ahiska and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  

wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  [See Martin [Fig. 5 and 0049] Shifted at about 20% or greater.]
Applying the same motivation as applied in claim 26.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ahiska (US 20100002071) and in further view of Martin (US 20160269629).

Regarding claim 29, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich discloses
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon, 
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras such that each camera’s field of view overlaps with each neighboring camera’s field of view, 
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras such that each camera’s field of view overlaps with each neighboring camera’s field of view, 
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens.
However, Jones does disclose
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras such that each camera’s field of view overlaps with each neighboring camera’s field of view, [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras such that each camera’s field of view overlaps with each [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens. [See Jones [Fig. 10] Cameras in a multi-camera device lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich to add the teachings of Jones, in order to minimize distortions for multi-sensor imaging [See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  [See Martin [Fig. 5] The optical axis of the sensor and lens will be parallel in respect to the horizon.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

38 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ahiska (US 20100002071) and in further view of Davidson et al. (herein after will be referred to as Davidson) (US 20140003706).
Regarding claim 38, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the operating condition includes user input to the multi-camera device that specifies the selected distortion correction projection.  
However, Davidson does disclose
wherein the operating condition includes user input to the multi-camera device that specifies the selected distortion correction projection.  [See Davidson [0012] Receiving input from a user indicating a lens distortion transformation to employ in the warping.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Davidson, in order to apply a manual method of applying a selected distortion projection method to distorted images (i.e. Ahiska applies an automatic method of the distortion correction.  MPEP 2144.04 (III) Providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Therefore, the inverse would also apply (i.e. applying a manual activity to an automatic activity which accomplishes the same result).

s 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Ahiska (US 20100002071).

Regarding claim 40, Fursich discloses a camera comprising:
an image sensor having an optical center; [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens. [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the 
However, Ahiska does disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and output the distortion corrected image.  [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see Fig. 14.  Therefore, Ahiska shows that a specific mapping table is chosen based on the lens/image sensor combination (where the type of lens and/or type of image sensor the camera uses would read on the operating condition of the multi-camera device).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ahiska, in order to apply image processing to enhance visual information when correcting a distorted fisheye/wide-view image by incorporating the type of lens 

Regarding claim 44, Fursich (Ahsika) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the operating condition includes one or more image sensor parameters of the camera.  
However, Ahiska does disclose
wherein the operating condition includes one or more image sensor parameters of the camera.  [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see Fig. 14.  Therefore, Ahiska shows that a specific mapping table is chosen based on the lens/image sensor combination (where the type of lens and/or type of image sensor the camera uses would read on the operating condition of the multi-camera device).]
Applying the same motivation as applied in claim 40.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Ahiska (US 20100002071) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20170061687).


wherein the distortion correction projection includes at least one of cylindrical projection or spherical projection.
However, Hong does disclose
wherein the distortion correction projection includes at least one of cylindrical projection or spherical projection.  [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ahiska) to add the teachings of Hong, in order to apply previously known projection method for wide FOV images and to avoid sacrificing image quality [See Hong [0003]].

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Ahiska (US 20100002071) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 42, Fursich (modified by Ahiska) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the distortion corrected image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one 
However, Lukac does disclose
wherein the controller is configured to evaluate the distortion corrected image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the image.  [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ahiska) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of in view of Ahiska (US 20100002071) and in further view of Davidson et al. (herein after will be referred to as Davidson) (US 20140003706).


wherein the operating condition includes user input to the camera that specifies the selected distortion correction projection.  
However, Davidson does disclose
wherein the operating condition includes user input to the camera that specifies the selected distortion correction projection.  [See Davidson [0012] Receiving input from a user indicating a lens distortion transformation to employ in the warping.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ahiska) to add the teachings of Davidson, in order to apply a manual method of applying a selected distortion projection method to distorted images (i.e. Ahiska applies an automatic method of the distortion correction.  MPEP 2144.04 (III) Providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Therefore, the inverse would also apply (i.e. applying a manual activity to an automatic activity which accomplishes the same result).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mallet et al. (US Patent No. 8,446,433) – Col. 11 last para. to Col. 12 1st para. – selecting and retrieving a distortion model from a library, wherein the model 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486